                 1:20-cv-01213-SAL                Date Filed 03/22/21        Entry Number 44            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Joshua Bower,
                       Plaintiff
                          v.                                                Civil Action No.       1:20-cv-01213-SAL
 Jude Onuoha, M.D., C.D. FCI Bennettsville, SC Both
  Individually And As Employees of Their Respective                 )
                                                                    )
    Employers; Foy F. Connell MD McLeod Health
                                                                    )
    Cheraw Both Individually And As Employees of
                                                                    )
             Their Respective Employers,                            )



                         Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Joshua Bower, shall take nothing of the defendant, Jude Onuoha, M.D., C.D. FCI Bennettsville, SC Both
Individually And As Employees of Their Respective Employers, and this action is dismissed without prejudice.


This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the HonorableSherri A. Lydon, United States District Judge, presiding, adopting with the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: March 22, 2021                                                       ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
